Citation Nr: 1803779	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities prior to May 23, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to January 2004 and from May 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was most recently before the Board in May 2017 when it was remanded for additional development.  A review of the file indicates that this development has been substantially completed.  

FINDING OF FACT

The evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of his service connected disabilities.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met throughout the appeal period.  
38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board grants entitlement to TDIU as it finds that the Veteran's service connected disabilities have precluded him from securing or following a substantially gainful occupation.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the schedular criteria for TDIU for the entire period on appeal.  Accordingly, the only issue for the Board is whether his service connected disabilities preclude him for following a substantially gainful occupation.  

First the Board notes that the Veteran has been rated at 70 percent for PTSD and that this rating is assigned in situations where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.  Therefore the real question for the Board is whether the Veteran's educational and work experience made it possible for him to maintain a substantially gainful occupation with impairment in most areas of his life.  

According to the record, the Veteran has a high school education and most of his professional experience comes from his honorable military service.  The record further shows that the Veteran made significant attempts to remain gainfully employed.  Unfortunately, all of these were made unsuccessful by various complications from his PTSD and associated psychiatric disabilities.  Whether through a combination of stressor and flashback exposure or because of social and other interpersonal relationship problems, the Veteran's employment during the period of appeal was at best marginal when it occurred.  See 38 C.F.R. § 4.16(a) (marginal employment may be found on a "facts found" basis and also includes situations where income does not exceed the poverty threshold.  Consequently, the Board finds that even though the Veteran had brief periods of employment during the period on appeal, these were marginal, and that the evidence weighs in favor of concluding that the Veteran's service connected disabilities have prevented him from engaging in a substantially gainful occupation for the entire period on appeal.  Accordingly, entitlement to TDIU for the entire period on appeal is granted.  

ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities prior to May 23, 2016 is granted for the entire period on appeal.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


